     Case 1:20-cv-00539-NONE-JDP Document 21 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    ZURI SANA KABISA YOUNG,                           No. 1:20-cv-00539-NONE-JDP (PC)
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS DENYING
12            v.                                        MOTION TO PROCEED IN FORMA
                                                        PAUPERIS AND REQUIRING PAYMENT
13    STEVEN K. BROADAUS, et al.,                       OF FILING FEE IN FULL WITHIN
                                                        TWENTY-ONE DAYS
14                       Defendants.
                                                        (Doc. Nos. 9, 16)
15

16

17           Plaintiff Zuri Sana Kabisa Young is a state prisoner proceeding pro se in this civil rights

18   action brought under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 20, 2020, the assigned magistrate judge entered findings and recommendations,

21   recommending that plaintiff’s application to proceed in forma pauperis (Doc. No. 9) be denied.

22   (Doc. No. 16.) Plaintiff was given an opportunity to object to the findings and recommendations

23   within fourteen days and belatedly filed objections on June 2, 2020. (Doc. No. 19.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

26   including plaintiff’s objections, the court finds the findings and recommendations to be supported

27   by the record and proper analysis.

28   /////
                                                        1
     Case 1:20-cv-00539-NONE-JDP Document 21 Filed 08/24/20 Page 2 of 2

 1           Plaintiff objects on the grounds that “plaintiff does not have the federal strikes as alleged,

 2   pursuant to [28 U.S.C. § 1915]” and that the court cannot prove that “plaintiff’s previous cases

 3   were dismissed for failure to state a claim upon which relief can be granted or failure to

 4   prosecute.” (Doc. No. 19 at 1.) As an initial matter, the magistrate judge correctly found that

 5   three of plaintiff’s prior cases have been dismissed for failure to state a claim upon which relief

 6   can be granted. (Doc. No. 16.) Further, in Young v. Sumpter, No. 2:05-cv-03653-CBM-E (C.D.

 7   Cal.), the district court dismissed plaintiff’s case for failure to file an amended complaint, after

 8   the court had dismissed the original complaint for failure to state a claim with leave to amend.

 9   (Id.) The Ninth Circuit has held that when a “court dismisses a complaint on the ground that it

10   fails to state a claim, . . . the court grants leave to amend, and . . . the plaintiff then fails to file an

11   amended complaint, the dismissal counts as a strike.” Harris v. Mangum, 863 F.3d 1133, 1143

12   (9th Cir. 2017). Thus, the dismissal in Younger v. Sumptner is appropriately counted as a strike

13   dismissal against plaintiff for purposes of 28 U.S.C. § 1915.

14           Accordingly, IT IS ORDERED that:

15           1. The findings and recommendations issued on April 16, 2020, (Doc. No. 16), are

16                adopted in full;

17           2. Plaintiff’s application to proceed in forma pauperis (Doc. No. 9) is denied;

18           3. Plaintiff must pay the $400 filing fee in full within twenty-one days of the date of this

19                Order; and

20           4. Failure to pay the filing fee will result in dismissal of this case.
21   IT IS SO ORDERED.
22
         Dated:     August 22, 2020
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                            2
